The prisoner was indicted for murder. The day before the trial the presiding judge, at the instance of the solicitor of the State, ordered a special writ of venire facias to issue to the sheriff, commanding him to summon one hundred jurors. In forming the petit jury the original panel was first perused, and, a jury not being made, the clerk was directed by the court to put into the box, from whence the names of the jurors were drawn, thirty-six scrolls, containing the names of that number of the special venire. This was done, and they were all drawn without making a jury, because of the challenges. The scrolls containing the names of the remainder of the special venire were then put into the box by the order of the court, out of which a jury was made. To this mode of making up the jury (36)  no objection was made at the time or during the trial.
On the trial the prisoner introduced his mother as a witness, to prove an alibi, and she swore to his absence at the time it was alleged the murder was committed. The court charged, "That the law regarded with suspicion the testimony of near relations, when testifying for each other; that it was the province of the jury to consider and decide on the weight due to her testimony, and, as a general rule, in deciding on the credit of the witnesses, on both sides, they ought to look to the deportment of the witnesses, their capacity and opportunity to testify in relation to the transaction, and the relation in which the witness stood to the party." *Page 37 
The prisoner was convicted, and moved for a new trial for error of the court in forming the jury and error in the charge. This motion was overruled, and the prisoner then moved in arrest of judgment, and, that being refused, appealed.
We perceive nothing in the manner in which the jury was formed or in the charge of the presiding judge to induce us to disturb the verdict in this case. The error alleged as to the former consists, as we are told, in the fact that, after failing to procure the jury from the original panel, the court directed the names of thirty-six of the tales jurors to be put into the box, instead of ordering the whole to be deposited together, as it was the right of the prisoner to have an opportunity of having all the tales tendered to him. If it                     (37) be true that, upon the failure to procure a jury from the original venire the prisoner had a right to have tendered to him the whole of the special venire, and that upon his demand it would have been erroneous to refuse it (a point we do not decide), yet here there has been no error, because he did not demand it, and he was not in fact deprived of any right belonging to him. The jury was not formed out of the thirty-six names first deposited in the box, but after that panel was exhausted the names of all the remainder of the tales jurors were deposited and drawn from. So that in fact he had an opportunity of having all the jurors tendered to him, and it was precisely the same as if the names of all the jurors had been put into the box at the same time. S. v. Lytle, 27 N.C. 61.
The presiding judge was fully sustained in his charge as to the evidence of the mother of the prisoner by S. v. Ellington, 29 N.C. 61. The charge in the latter case was, in principle, what it is here, and the reasons are there so fully stated that it is sufficient to refer to it.
We have looked carefully into the record, and are unable to perceive in it any reason for which the judgment should be arrested.
PER CURIAM.          Ordered to be certified accordingly.
Cited: S. v. Nat, 51 N.C. 117; Flynt v. Bodenhamer, 80 N.C. 208; S.v. Hardee, 83 N.C. 622; S. v. Jenkins, 85 N.C. 547; Buxly v. Buxton,92 N.C. 484; Ferrall v. Broadway, 95 N.C. 559; S. v. Byers, 100 N.C. 518;S. v. Lee, 121 N.C. 544. *Page 38 
(38)